DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loderhose (US 3183614 A) in view of Crum et al. (US 2007/0069001 A1; hereinafter Crum) and Shin (US 4648548 A).
Regarding claim 5, Loderhose teaches a container with removable decorative figures comprising a box being comprised of a stiff cardboard-like material (Col 1 lines 5-10) wherein said box is configured to be filled with products or produce for shipping, said box including a lid portion (11) being removable (i.e. openable) from said box for accessing an interior of said box, said lid portion having indicia being printed thereon (Col 1 lines 12-25); said front wall having a plurality of perforations (26) extending therethrough around a perimeter of the front wall; and a plurality of mating members (adhesive 33; see Fig. 2), each of said mating members being coupled to said lid portion (Examiner notes that adhesive is placed on the lid as well; see Fig. 1), each of said mating members being configured for engaging a support surface wherein said lid portion is configured to be displayed on the support surface and positioned adjacent four corners of the front wall (33; see Fig. 2).  Examiner considers panel 11 to be a lid portion, or cover, when the box is laid flat on a surface like a table and 11 becomes the uppermost surface.
Loderhose lacks teaching that the box is made of corrugated cardboard and that the removable pieces comprise a logo of a company; and said removable pieces being stuck on a surface such as a wall after being removed from the box.
Crum teaches a consumable food product container having a removable portion comprising a box being comprised of a corrugated cardboard material (see Par. 0020); said removable portions having indicia printed thereon comprising a logo of a company (see Figures 1-3).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Loderhose’s box to be made of corrugated cardboard, as a known substitution of material in the art; and have indicia representative of a company logo in order to create promotional incentives, as taught by Crum.
Shin teaches a box with removable decorative figures said box including a lid portion being removable from said box for accessing an interior of said box (see Figures 1-3), said removable portion having indicia thereon and a plurality of mating members configured for engaging a surface extrinsic from the box (Col 2 lines 55-57).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Loderhose’s container to use the removable pieces as stickers to be stuck on walls for entertainment purposes, as taught by Shin.
Response to Arguments
5.	Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach “the specific adhesive positioning claimed and Shin teaches a sheet of adhesive which would also fail to conform to the claim limitations”.
-Examiner notes that the claim defines the adhesive as “a plurality of mating members” and doesn’t actually recite the word “adhesive” per se.  With regards to the claimed “positioning”, Examiner notes that the mating members (i.e. adhesive) merely needs to be “adjacent to a respective one of four corners of said front wall” [Claim 5 line 20].  Loderhose indeed teaches adhesive, or mating members (33), that are located adjacent to a corner of the box (see Figures 1-2).
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734